Case 3:21-cr-00729-ZNQ Document 2 Filed 09/21/21 Page 1 of 1 PagelD: 5

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

UNITED STATES OF AMERICA : Hon. ZAHID QURAISHI

Vv. : Crim. No. 21- 7 XY
JASON KSEPKA :
WAIVER OF INDICTMENT

 

I, Jason Ksepka , the above-named defendant, who is charged with
knowingly making a false record, account, or label for, or false identification of,
wildlife which was intended to be transported in foreign commerce, in violation
of Title 16, United States Code, Sections 3372(d)(2) and 3373(d)(3)(A)(i), being
advised of the charge, the proposed Information, and my rights, hereby waive
in open court on September 21, 2021, prosecution by indictment and consent
that the proceeding may be by information rather than by indictment.

s/ Jason Ksepka

 

Jason Ksepka

Defendant
oh. dD. (—
Linda Foster, AFPD

Counsel for Defendant

oe "is
tie Ae %
on 0g,

e&

any fo BS
Se ww
Before: bt | ei

HONORABLE ZAHID QURAISHI
United States District Judge

 
